Citation Nr: 1210085	
Decision Date: 03/19/12    Archive Date: 03/30/12

DOCKET NO.  07-36 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for seizure disorder. 

2.  Entitlement to service connection for chemical and solvent hypersensitivity.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include depression, anxiety, and cognitive difficulties.

4.  Entitlement to service connection for sleep apnea.

5.  Entitlement to service connection for insomnia.

6.  Entitlement to service connection for vestibulopathy or balance problems.

7.  Entitlement to service connection for peripheral neuropathy of the lower extremities.

8.  Entitlement to service connection for peripheral neuropathy of the upper extremities.

9.  Entitlement to service connection for vascular headaches.

10.  Entitlement to a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Ross F. Bass, Jr., Attorney


WITNESSES AT HEARING ON APPEAL

Veteran, his wife (D.H.), and his mother (S.H.B.)


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1993 to May 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Veteran seeks a rating in excess of 20 percent for his service-connected seizure disorder, as well as a TDIU based primarily on his seizure disorder.  He also seeks service connection for several disorders as either associated with or secondary to his seizure disorder, or as directly related to overexposure to hazardous toxins, solvents, or chemicals during service.  In particular, the Veteran seeks service connection for chemical and solvent hypersensitivity, an acquired psychiatric disorder (including but not limited to depression, anxiety, and cognitive difficulties), sleep apnea, insomnia, vestibulopathy or balance problems, peripheral neuropathy of the upper and lower extremities, and vascular headaches.  

This case has a complex procedural history.  Historically, the Veteran filed an initial claim for benefits (VA Form 21-526) in May 1998.  At that time, the character of his discharge from service was "under other than honorable conditions/pattern of misconduct," which was found to be a bar to VA benefits.  As such, the Veteran's claims were considered for the purposes of entitlement to VA treatment only, pursuant to 38 U.S.C.A. Chapter 17, which essentially allows treatment where a condition could be service-connected but for the character of discharge from service.  See 38 C.F.R. § 3.360 (2011).  The Veteran's claims were denied, and he appealed to the Board from these determinations.  

In a June 2003 decision, after two remands, the Board determined that the character of the Veteran's discharge from service was a bar to VA benefits.  The Board also determined at that time that the Veteran was not entitled to benefits for treatment purposes for neurobehavioral problems (including memory loss, depression, difficulty in concentration, confusion and passivity resulting from brain damage caused by toxic exposure), and for other conditions not currently on appeal.  This decision was based on a finding that the evidence of record at that time did not establish a current disability.  However, the Board remanded the issue of entitlement to benefits for treatment purposes for a seizure disorder, finding that there was a current disability and some evidence of a possible relationship to service.  Upon further development, in a September 2005 decision, the Board granted the claim for seizure disorder for VA treatment purposes only, after applying the benefit of the doubt rule to the evidence of record at that time.

Thereafter, the Board of Correction of Naval Records (Naval Review Board) granted the Veteran's April 2004 application for an upgrade in the character of his discharge from service.  As such, his Certificate of Release or Discharge from Active Duty (DD-Form 214) was reissued in November 2005 to reflect the upgraded character of discharge of "general (under honorable conditions)."  This was based on a finding by the Naval Review Board that the Veteran's aberrant behavior during service, including polysubstance drug abuse, was likely related to toxic overexposure, based on all evidence of record at that time.  The Veteran had previously applied to the Naval Review Board for an upgrade in the character of his discharge from service, but that prior application was denied.  

Due to the upgrade in the character of discharge, as the Veteran had already been granted benefits for treatment purposes only for a seizure disorder, the RO granted service connection for a seizure disorder in an August 2006 rating decision.  The RO assigned an initial evaluation of 10 percent and an effective date of March 9, 2005, for such disability.  In that same rating decision, the RO denied service connection for 15 other claimed disabilities, and for a TDIU.  The Veteran submitted a notice of disagreement as to each of these determinations.

In an April 2007 Decision Review Officer (DRO) decision, the RO increased the rating for a seizure disorder to 20 percent for the entire period on appeal.  This issue continues on appeal, as this was not a full grant of the benefit sought and the Veteran did not express satisfaction with this determination.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).  In a September 2007 DRO decision, the RO granted service connection for sinusitis and assigned an initial disability rating and effective date.  In contrast to the increased rating claim, this was a full grant of that benefit sought on appeal and, therefore, it is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).

A statement of the case (SOC) was delivered to the Veteran and his attorney in September 2007, which addressed each of the 16 issues that remained on appeal at that time.  However, in his November 2007 substantive appeal (VA Form 9), the Veteran limited his appeal to the Board to the 10 issues as stated on the first page of this decision.  No other communication has been received from the Veteran or any authorized individual on his behalf that may be construed as a substantive appeal as to any other issue.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.302 (2011).  Accordingly, the issues currently under the Board's jurisdiction are as stated on the first page of this decision.  

The Veteran, along with his wife (D.H.) and his mother (S.H.B.), testified as to the issues on appeal in a formal hearing before a DRO at the RO in March 2007.  No Board hearing has been requested.  The Board notes that testimony was also presented concerning these conditions at a formal hearing before a DRO at the RO in February 1999, although that hearing focused on the issues of character of discharge and entitlement to benefits for treatment purposes.  A transcript of each of these hearings is associated with the claims file.

Additionally, the Board notes that the Veteran (through his attorney) submitted two packages containing evidence in support of his claims after the last adjudication by the RO in September 2011.  However, each of these packages was accompanied by a written waiver of review of such evidence by the RO, as the agency of original jurisdiction (AOJ).  Therefore, the Board may properly consider such evidence at this time.  See 38 C.F.R. §§ 20.800, 20.1304(c) (2011).

As a final preliminary matter, the Board notes that the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Virtual VA claims file contains rating decisions and notices, and there are no pertinent documents that are not already associated with the paper claims file.

The Board notes that none of the issues currently on appeal have been remanded to the AOJ for development.  As discussed below, there is sufficient evidence of record for a fair adjudication of the Veteran's claims for an increased rating for seizure disorder; for service connection for chemical and solvent hypersensitivity, and an acquired psychiatric disorder; and for entitlement to a TDIU.  However, further development is necessary with respect to the remaining claims.  

Accordingly, the issues of entitlement to service connection for sleep apnea, insomnia, vestibulopathy or balance problems, peripheral neuropathy of the upper and lower extremities, and vascular headaches are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office, as the AOJ.  


FINDINGS OF FACT

1.  Resolving all reasonable doubt in the Veteran's favor, the weight of the evidence establishes that his seizure disorder has manifested by "auras" that constitute minor seizures for VA purposes that occurred at least 10 times per week, and generalized "seizures" that constitute major seizures for VA purposes that occurred less frequently than an average of once per month, throughout the appeal.  

2.  Although there is evidence demonstrating chemical or solvent hypersensitivity, in that the Veteran tends to have seizure symptomatology triggered by chemical or solvent fumes, this is not shown to be a separate disability but, rather, is a manifestation of the seizure disorder and is contemplated by that rating.  

3.  Resolving all reasonable doubt in the Veteran's favor, the weight of the evidence of record establishes that he had mental health symptoms during service; that the currently diagnosed acquired psychiatric disorder (including depressive disorder, anxiety disorder, and cognitive disorder) was incurred as a result of exposure to toxins during service, or is related to the seizure disorder caused by such exposure; and that the acquired psychiatric disorder is separate from the seizure disorder.

4.  The Veteran is now service-connected for seizure disorder rated as 80 percent disabling for the entire period on appeal, sinus disorder rated as noncompensably disabling, and acquired psychiatric disorder that is not yet rated. 

5.  Resolving all reasonable doubt in the Veteran's favor, he has been unemployable for VA purposes due solely to his service-connected disabilities of seizure disorder and related acquired psychiatric disorder since March 31, 2006.



CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 80 percent, and no higher, for seizure disorder have been met.  38 U.S.C.A. §§ 1155, 5013, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.655, 4.1, 4.2, 4.7, 4.121, 4.122, 4.124a, DC 8910, General Rating Formula for Major and Minor Epileptic Seizures (2011).

2.  The criteria for service connection for chemical or solvent hypersensitivity have not been met on a direct or secondary basis.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2011).

3.  The criteria for service connection for an acquired psychiatric disorder (including include depressive disorder, anxiety disorder, and cognitive disorder) have been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2011).

4.  The criteria for entitlement to a TDIU have been met for the period beginning March 31, 2006.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  

These notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided to a claimant prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

Where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven.  In such cases, the intended purpose of the VCAA notice has been fulfilled and no additional notice is required as to downstream issues, including the disability evaluation.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).   

Here, no further action is necessary to comply with these provisions concerning the issues of entitlement to service connection for an acquired psychiatric disorder or entitlement to a TDIU, as these claims are being granted in full herein.  

The Veteran was advised in May 2006, prior to the initial unfavorable rating decision, of the evidence and information necessary to substantiate his remaining service connection claims, the responsibilities of the Veteran and VA in obtaining such evidence, and the evidence and information necessary to establish a disability rating and an effective date, in accordance with Dingess/Hartman.  The Veteran's claim of entitlement to a higher rating for the seizure disorder arises from his disagreement with the initial evaluation assigned following the grant of service connection for such condition.  He was also advised of the evidence and information necessary to establish an increased rating (i.e., that the claimed disability has increased in severity) in March 2007, after disputing the initial rating.  The Board notes that the Veteran was not specifically notified of the requirements to establish secondary service connection, other than in adjudicatory actions.  However, he and his attorney have demonstrated actual knowledge of such requirements by submitting lay and medical evidence in an attempt to show that the claimed conditions are were caused or aggravated by the service-connected seizure disorder.  As such, no prejudice results from any such notice defect, and the Veteran has received adequate notice as to each of the issues on appeal.  

With regard to the duty to assist, the Veteran's service treatment records and pertinent post-service treatment records have been obtained and considered.  The Board notes that, with the exception of the seizure disorder, the most recent medical evidence of record is dated in November 2007.  Further, the Board notes that the Veteran was granted disability benefits from the Social Security Administration (SSA) effective as of 1999, but he was subsequently employed for several years.  He has reported that his SSA benefits were again approved as of August 2007, but the records associated with such decisions have not been obtained.  

However, there is no indication that any outstanding records from the SSA, or from VA or private providers, would provide any further evidence in support of the claims that are decided herein.  Rather, as discussed below, the currently available evidence is sufficient to establish the existence and etiology of the Veteran's claimed acquired psychiatric disorder and his chemical and toxin hypersensitivity.  Concerning the seizure disorder, the Veteran has submitted additional lay and medical evidence to establish the frequency of minor and major seizures through 2011.  As discussed below, such evidence continues to satisfy the criteria for a rating of 80 percent.  However, he does not claim that a 100 percent rating is warranted for the seizure disorder based on frequency of attacks (as opposed to unemployability), and there is no indication that any further treatment records would establish entitlement to such a rating.  The Veteran is being granted service connection for an acquired psychiatric disorder and a TDIU based on the currently available evidence.  Accordingly, the Veteran has not been prejudiced by the absence of any outstanding medical records concerning the issues decided herein.  

The Veteran was also afforded VA examinations concerning his claimed disabilities, most recently in 2007.  Neither the Veteran nor his attorney have argued that such examinations are inadequate to rate his seizure disorder, and there is also more recent lay and medical evidence for such purposes.  Further, while such examiners did not express a specific opinion as to the nature or etiology of the claimed chemical or solvent hypersensitivity, this is not prejudicial.  Rather, the other medical evidence of record addresses such question and, indeed, the Veteran has argued that such condition is a manifestation of his seizure disorder.  Accordingly, the medical evidence of record is sufficient, and no further VA examination is necessary as to the issues decided herein.

In the circumstances of this case, a remand would serve no useful purpose as to the issues decided herein, as it would unnecessarily impose additional burdens on VA with no benefit to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA has satisfied its duties to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceedings.  As such, the Veteran will not be prejudiced by a decision on the merits of these issues.

II. Analysis

The Veteran believes that all of his current conditions are associated with or secondary to his service-connected seizure disorder, or were otherwise caused by his overexposure to toxins or solvents during service.  As such, the Board will first address the claims concerning individual disabilities, including the increased rating claim and the two service connection claims decided herein.  The Board will then address the claim for a TDIU, which is based on all service-connected disabilities.

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

In determining the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Fenderson v. Brown, 12 Vet. App. 119, 126-127 (1999).

The Veteran's seizure disorder is currently rated under Diagnostic Code (DC) 8910.  VA's rating schedule provides that grand mal seizures are to be rated as major seizures under DC 8910, and petit mal seizures are to be rated as minor seizures under DC 8911.  For these purposes, a "major seizure" is characterized by a generalized tonic-clonic convulsion with unconsciousness.  A "minor seizure" consists of a brief interruption in consciousness or conscious control associated with staring or rhythmic blinking of the eyes or nodding of the head ("pure" petit mal), or sudden jerking movements of the arms, trunk, or head (myoclonic type), or sudden loss of postural control (akinetic type).  See Notes (1) and (2) following 38 C.F.R. § 4.124a, DCs 8910 and 8911.  Each of these conditions is to be rated under the General Rating Formula for Major and Minor Epileptic Seizures (General Rating Formula).  See 38 C.F.R. § 4.124a, DCs 8910 and 8911.  

A 100 percent rating will be assigned for seizure disorder where there is an average of at least 1 major seizure per month over the last year.  An 80 percent evaluation is warranted where there is an average of at least 1 major seizure in 3 months over the last year, or more than 10 minor seizures weekly.  A 60 percent rating is warranted for a seizure disorder averaging at least 1 major seizure in 4 months over the last year, or 9-10 minor seizures per week.  A 40 percent rating is assigned where the evidence shows at least 1 major seizure in the last 6 months or 2 in the last year, or an average of at least 5 to 8 minor seizures weekly.  A 20 percent rating is warranted when there is at least 1 major seizure in the last 2 years, or at least 2 minor seizures in the last 6 months.  See id. at General Rating Formula.  In the presence of major and minor seizures, the predominating type should be rated.  See Note (2) following the General Rating Formula.  

The Board notes that psychomotor epilepsy is also rated based on major or minor seizures under the General Rating Formula.  Psychomotor seizures will be rated as "major seizures" when characterized by automatic states and/or generalized convulsions with unconsciousness.  Psychomotor seizures will be rated as "minor seizures" when characterized by brief transient episodes of random motor movements, hallucinations, perceptual illusions, abnormalities of thinking, memory or mood, or autonomic disturbances.  See 38 C.F.R. § 4.124a, DC 8914.  

Where there is doubt as to the true nature of epileptiform attacks, there must be neurological observation in a hospital adequate to make such a study.  The seizures must be witnessed or verified at some time by a physician to warrant a rating.  Regarding the frequency of attacks, competent, consistent lay testimony emphasizing convulsive and immediate post-convulsive characteristics may be accepted.  The frequency of seizures should be ascertained under the ordinary conditions of life (while not hospitalized).  38 C.F.R. § 4.121.

In this case, the terms grand mal seizure, petit mal seizure, and psychomotor epilepsy have generally not been used.  Rather, the Veteran has been diagnosed with partial complex seizure disorder with secondary generalized seizures since September 1997, with continued treatment by Dr. Voulters and others.  

For comparison purposes, the Board notes that, during his first treatment session for a seizure in 1997, the Veteran reported feeling scared and as if things were closing in around him, and he could not remember for approximately 20 minutes afterwards.  His wife stated that he developed a blank stare, screamed out, turned his head to the left, raised his left hand and looked at it, then developed generalized tonic clonic activity lasting approximately two minutes, during which time he bit his tongue, followed by confusion and disorientation for 15-20 minutes.  The Veteran had a similar episode at the emergency room with a scared feeling and then generalized tonic clonic activity.  He also reported two previous episodes of the scared sensation that did not develop into any episodes of altered consciousness.  

The nature of the Veteran's episodes was further explained on several occasions, including after a May 2006 three-day admission for video EEG monitoring.  At that time, the Veteran was noted to have recurrent spells suspected to be due to epileptic seizures but that had not responded to standard antiepileptic therapy, which had gradually worsened since onset.  The Veteran reported that he continued to have regular attacks, with the most recent spell about two weeks prior to presentation.  He stated that the typical spell is preceded by an "aura" in which he develops increased awareness and perception of environmental sounds that result in a feeling of anxiety and panic.  He had no recall of events afterwards, which lasted for about 30 minutes.  The Veteran's wife stated that the Veteran would be in a panic and curled up on side, with a frightening look and nervously looking around.  The current medication was noted to be quite effective in controlling the seizures, but the Veteran tended to be noncompliant and this resulted in breakthrough seizures.  

Monitoring without medication at that time observed a single event, which generally corroborated the descriptions by the Veteran and his wife of the episodes.  In a clinical summary, the Veteran was noted to vocalize early in the attacks, to show forced head turn to the right followed by a forced head turn to the left before the seizure becomes generalized, and to remain quite confused and lethargic in the immediate postictal period.  There was also evidence of grabbing the handrails as if afraid of falling off the bed, and heavy blinking prior to the generalized tonic-clonic convulsions.  The impression was "single partial onset seizure that became secondarily generalized into a tonic clonic seizure."

In a June 2006 VA neurological examination and addendum report, the Veteran reported having "auras" every week or two, frequently when he is close to his next dose of medication or when exposed to solvent fumes.  He stated that he is confused and hears things coming from the left behind him during these episodes, and he also has a severe headache.  However, the Veteran's mother also reported witnessing staring spells several times a day where he would lose track of conversation and appear confused for several minutes.  The examiner noted that private neurological records for the past 4-5 years showed very few generalized seizures, including one during the recent EEG monitoring as summarized above, and frequent "auras" where the Veteran feels like he will have a "seizure" but then does not have one.  The examiner summarized that the Veteran had had one "generalized seizure" in the past 6 months and frequent "what may be elementary partial seizures (his auras)" of perhaps several times a week.  A review of VA treatment records dated through November 2007 reflect similar frequency of "auras" and seizure activity.

In a March 2007 letter, Dr. Cook stated that the Veteran's frequent "auras," sound distortions, headaches, and periods of confusion are actually seizure activity not controlled by his medications.  Such episodes occurred almost daily at that point.

In a July 2008 treatment record, Dr. Voulters stated that the Veteran continued to have seizures and auras, described as stereotypic abnormal sensation and noise on the left side of the head lasting 5-45 seconds, with possibly some minimal altered consciousness, followed by being tired and headaches for anywhere from 45 to 120 minutes.  It was noted that these episodes averaged 3-4 per day in the past, but they were now up to 8-10 per day.  Dr. Voulters stated that the Veteran had a grand mal seizure approximately two weeks earlier, also in July 2008.  His overall psychiatric symptoms were noted to have improved with seeing a psychiatrist and taking medication, although depression had worsened with stopping medications.

In addition to the medical evidence of record, the Veteran and several other lay witnesses have submitted statements to establish the nature and frequency of his seizure activity.  In statements dated in January and March 2007, the Veteran's wife and mother stated that they had witnessed the Veteran have "auras" or seizure activity on a daily basis over the past year.  They described episodes where the Veteran has a blank stare with a scared look, starts to panic, and is very unaware of what he is doing or where he is.  Sometimes these "auras" occur before a "seizure," but not always, and they are frequently followed by a severe headache, then being very tired and depressed for a period of time.  The Veteran's two brothers also described similar episodes that they had witnessed once or twice since August 2006.

During the March 2007 DRO hearing, the Veteran testified to "auras" with lights, auditory hallucination, and a scared feeling on a daily basis.  He stated that these auras were sometimes more intense and he can tell that he is about to have a "seizure," but most of the time they do not turn into a "seizure."  The Veteran stated that he has "lighter auras" daily, and that he has "severe auras" that are severely debilitating, in that he can only concentrate on getting away from the noise and getting medicine, 1-2 times per week or sometimes every 2 weeks.  The Veteran's wife again testified that he has blank stares and starts to sway almost every day.

In a December 2011 statement, the Veteran reported having six "major seizures" from November 2010 through November 2011, or about one every 2-4 months, where 3-4 episodes required an ambulance for emergency treatment.  He submitted a March 2011 private ambulance and emergency treatment record indicating that he was postictal with confusion as to place and time.  The Veteran further stated that the frequency of his "minor seizures" increased in 2007 to 3-4 per day, and that they were as frequent as 10 per day in 2008, but they had decreased in the past year to an average of 2-3 per day after being prescribed a new medication.  

The Veteran's wife and two friends corroborated this frequency of seizures in statements dated in November and December 2011.  They generally stated that, during a "minor seizure," the Veteran appears to be staring off with rapid eye movement, thinks he hears something that was not there, and his arms and body jerk suddenly.  He also has horrible mood swings, cannot remember well, and sometimes says off the wall things that make no sense.  

The reports of severity and frequency of seizures by the Veteran and other lay witnesses throughout the appeal are generally consistent.  Further, such lay evidence is generally consistent with the available medical evidence.  Resolving all reasonable doubt in the Veteran's favor, such evidence establishes that his "auras" of varying intensity constitute minor seizures for VA purposes.  As discussed above, Dr. Cook opined in March 2007 that these episodes represent seizure activity, and the June 2006 VA neurological examiner also indicated that the auras may represent elementary partial seizures.  Further, the applicable diagnostic code defines a "minor seizure" as a brief interruption in conscious control associated with staring, rhythmic blinking of the eyes, and/or sudden jerking movements, which the Veteran exhibits during many of these episodes.  See 38 C.F.R. § 4.124a, DC 8910, Notes (1) & (2).  Similarly, "minor seizures" for the purposes of psychomotor epilepsy are defined to include brief transient episodes of random motor movements, auditory hallucinations, and abnormalities of thinking, memory, or mood (including fear or alarm), which the Veteran also exhibits during these episodes.  See 38 C.F.R. §§ 4.122 & 4.124a, DC 8914. 

Also resolving all reasonable doubt in the Veteran's favor, the lay and medical evidence demonstrates that he has had such auras or minor seizures multiple times per day throughout the period on appeal.  Accordingly, the evidence warrants a rating of 80 percent, but no higher, for the seizure disorder throughout the appeal.  See 38 C.F.R. § 4.124a, DC 8910, General Rating Formula.  The Board notes that there is competent and credible evidence of several "major seizures" or "grand mal seizures," especially in 2010 and 2011.  However, the evidence does not demonstrate an average of at least one major seizure per month over any one year period.  Rather, the evidence reflects no major seizures from 2003 through May 2006 (which occurred when medication was stopped temporarily for the purposes EEG monitoring), and one grand mal seizure in July 2008.  Further, the Veteran and other lay witnesses testified credibly to such episodes occurring every 2-4 months in 2010 and 2011.  The evidence does not reflect more frequent major seizures on average during any one year period.  As such, the criteria for the next higher rating of 100 percent for the Veteran's seizure disorder is not warranted.  See id.

The Board has considered all potentially applicable diagnostic codes, and there is no basis for an evaluation in excess of the rating assigned herein for the Veteran's seizure disorder under any alternate code.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Further, staged ratings are not appropriate, as the manifestations of such disability remained relatively stable, and any increase in his symptoms does not warrant a higher rating.  See Fenderson, 12 Vet. App. at 126-127.

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  An extra-schedular rating is warranted under such provision if a case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that it would be impracticable to apply the schedular standards.  Analysis under this provision involves a three-step inquiry, and extra-schedular referral is necessary only if analysis under the first two steps reveals that the rating schedule is inadequate to evaluate the claimant's disability picture and that such picture exhibits such related factors as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  

Here, the manifestations of the Veteran's seizure disorder, as summarized above, are fully contemplated by the schedular rating criteria.  Therefore, the rating criteria reasonably describe his disability level and symptomatology, and the rating schedule is adequate to evaluate his disability picture.  As such, it is unnecessary to discuss the second prong, i.e., whether there are related factors such as marked interference with employment or frequent periods of hospitalization.  Further, referral for consideration of an extra-schedular rating is not necessary.  See id.  

Service connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Where a disease is diagnosed after discharge, service connection may be granted when all of the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Service connection may also be granted on a secondary basis for a disability that is proximately caused or aggravated by a service-connected disability.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439, 448-49 (1995).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

First, the Veteran has claimed service connection for chemical and solvent hypersensitivity.  There are several references in the lay and medical evidence of record to such condition, in that the Veteran tends to have seizure symptomatology triggered by chemical or solvent fumes.  However, the evidence reflects that this is not a separate condition but, rather, is a symptom associated with the Veteran's seizures.  For example, in a November 1998 record, Dr. Voulters noted Veteran's report that his recent seizures may have been triggered by abnormal pungent smells or super glue.  He opined that this would not be altogether surprising if the Veteran has seizure focus in the medial temporal region because this is related to stimulation of the olfactory system.  As there is no separately diagnosed disability, service connection may not be granted for this condition.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Moreover, this symptom is contemplated under the rating assigned herein for the seizure disorder, so a separate rating would constitute impermissible pyramiding.  See 38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 262.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine does not apply and the claim must be denied.  38 C.F.R. § 3.102.

The Veteran also seeks service connection for an acquired psychiatric disorder.  In this regard, applicable VA regulations expressly contemplate the possibility of a separate mental health disorder as related to a seizure disorder.  

Specifically, a Note after "The Epilepsies" provides that a non-psychotic organic brain syndrome will be rated separately under the appropriate diagnostic code (e.g., DC 9304 or 9326, which pertain to dementia).  In the absence of a diagnosed non-psychotic organic psychiatric disturbance, then psychotic, psychoneurotic, or personality disorder, if diagnosed and shown to be secondary to or directly associated with epilepsy, will be rated separately.  In such cases, the psychotic or psychoneurotic disorder will be rated under the appropriate diagnostic code, and the personality disorder will be rated as a dementia.  38 C.F.R. § 4.124a.

Additionally, VA regulations discuss psychomotor epilepsy in detail, stating that this term refers to a condition that is characterized by seizures and not uncommonly by a chronic psychiatric disturbance as well.  Psychomotor seizures consist of episodic alterations in conscious control that may be associated with automatic states, generalized convulsions, random motor movements (chewing, lip smacking, fumbling), hallucinatory phenomena (involving taste, smell, sound, vision), perceptual illusions (deja vu, feelings of loneliness, strangeness, macropsia, micropsia, dreamy states), alterations in thinking (not open to reason), alterations in memory, abnormalities of mood or affect (fear, alarm, terror, anger, dread, well-being), and autonomic disturbances (sweating, pallor, flushing of the face, visceral phenomena such as nausea, vomiting, defecation, a rising feeling of warmth in the abdomen).  Automatic states or automatisms are characterized by episodes of irrational, irrelevant, disjointed, unconventional, asocial, purposeless though seemingly coordinated and purposeful, confused or inappropriate activity of one to several minutes (or, infrequently, hours) duration with subsequent amnesia for the seizure.  The seizure manifestations of psychomotor epilepsy vary from patient to patient and in the same patient from seizure to seizure.  Further, a chronic mental disorder is not uncommon as an interseizure manifestation of psychomotor epilepsy and may include psychiatric disturbances extending from minimal anxiety to severe personality disorder (as distinguished from developmental) or almost complete personality disintegration (psychosis).  38 C.F.R. § 4.122.

In this case, the evidence of record demonstrates current diagnoses of depressive disorder, generalized anxiety disorder, and cognitive disorder or dementia with memory problems.  See, e.g., October 1999 letter from Dr. Singer; January 1999 and December 2000 letters from Dr. Voulters; March 2007 record from Dr. Cook; April 2004 and June 2007 VA mental health examination reports.  As noted above, the Veteran has fear, anxiety, or panic that occurs during his minor seizures.  However, there is also evidence of ongoing depression, anxiety, and cognitive difficulties.

There are several notations of anxiety, claustrophobia, confusion, decreased concentration, difficulty falling asleep, and depression in the Veteran's service treatment records.  See, e.g., records dated in July 1994, inpatient records from February 1996 through March 1996.  The Veteran was also cited for unauthorized absence and misconduct on several occasions during service from July 1994 to October 1994, and he was convicted in civil proceedings for reckless driving in October 1995.  Several private medical professionals have linked the Veteran's abnormal behavior during service, as well as his currently diagnosed mental health disorders, to his toxin overexposure during service.  The Board notes that this was also the basis for the grant of service connection for the seizure disorder.  

Specifically, in letters dated in January 1999 and November 1999, Dr. Voulters noted that the Veteran began to develop neuropsychiatric symptoms (such as depression, anxiety, other abnormal emotional feelings, and behavior problems) after being exposed to toxic fumes during service starting in 1994.  This provider opined that the Veteran "most likely" developed neurobehavioral symptoms secondary to his solvent exposure over a prolonged period of time.  Dr. Voulters stated that these signs and symptoms are well documented in medical literature from exposure to the particular types of chemicals, solvents, etc. to which the Veteran was likely exposed.  This opinion was based on review of the Veteran's service treatment records and other evidence at that time, including but not limited to Material Safety Data Sheets (MSDS) from the Navy concerning possible exposure and safety risks, as well as safety information from NIOSH.  The Board notes that documents from NIOSH indicate that the effects of solvent exposure can be neurobehavioral effects, including sustained changes in personality or mood and impaired intellectual function such as concentration or memory.

Similarly, in a December 2000 letter, Dr. Voulters noted that there was a "good probability" that the Veteran's current clinical syndrome including confusion, memory problems, cognitive difficulties, depression, and anxiety are part of toxic exposure syndrome.  He noted that the Veteran had a life threatening renal condition at the age of 14 months which possibly left him with a much lower threshold for developing toxicity symptoms from exposure.  Dr. Voulters also noted the Veteran's drug use from December 1995 to February 1996, but he observed that some behavioral abnormalities had already developed prior to such drug use.  

In October 1999, Dr. Singer noted organic brain dysfunction, and indicated that the Veteran's cognitive and emotional development was altered due to solvent neurotoxicity.  Similarly, in March 2001, Dr. Callendar diagnosed depression, irrational behavior, and cognitive complaints, and opined that a substantial part of the Veteran's aberrant behavior in service was due to his seizure disorder and the toxic effects of paint or chemical vapors.  

An April 2004 VA psychiatric evaluator diagnosed depressive disorder, cognitive disorder, and probable ADHD, and noted that the Veteran had some deficits that are more consistent with exposure to toxins or solvents.  Further, a November 2006 VA treatment record notes that the Veteran had historically varying levels of concentration and memory problems, which could be multifactorial.  The provider explained that these could be symptoms of depression, and it is impossible to tell definitely what role the exposure to paint fumes during service played in his concentration problems.  However, the provider stated that, if there was damage from the exposure, then it would be permanent and unchanging at this point.

In a March 2007 letter, Dr. Cook stated that Dr. Voulters had suggested that the Veteran seek psychiatric care for mental disorders related to his seizure disorder.  Dr. Cook opined that it is "painfully obvious" that the Veteran's current behavioral and psychological problems were caused by toxin overexposure, and that they got progressively worse during service until began to seek relief through drugs.  In other words, he opined that the Veteran's psychiatric disorders are "definitely linked to or originated from the same solvent overexposure that caused his seizure disorder."  Dr. Cook also opined that the diagnosis of polysubstance abuse during service was "definitely wrong," noting that solvent overexposure can cause drug-seeking behavior.  The Board notes that this provider is Board certified in psychiatry and neurology.  These opinions were based on several treatment sessions and interviews with the Veteran and his wife and mother, as well as on a review of extensive service and post-service medical records, MSDS sheets concerning toxin exposure, and medical periodicals concerning solvent toxicity and neurotoxicity.  

The Board observes that a March 2004 VA examiner opined that the Veteran's polysubstance abuse and "high risk lifestyle" during service were more likely the cause of the current problems than toxin overexposure.  This examiner stated that some possible neurological problems including irritability could result from solvent neurotoxicity and could be chronic, usually after years of low level exposure, but that substance abuse could also cause such problems.  Similarly, the June 2007 VA examiner opined that the Veteran's current psychiatric symptoms (including anxiety, depression, memory loss, and insomnia) are less likely due to solvent exposure and more likely due to polysubstance abuse or personality disorder.  

However, it does not appear that either of these VA examiners considered the other medical opinions of record or the pertinent medical treatises.  There is also no affirmative indication of drug use, other than for the period from December 1995 through February 1996 during service, and there is medical evidence that such behavior was due to toxin overexposure.  Indeed, this was one of the reasons that the Veteran's character of discharge was eventually upgraded by the Naval Review Board.  Further, neither of these VA examiners offered an opinion as to whether the Veteran's current psychiatric disorders were secondary to the service-connected seizure disorder.  As noted above, VA regulations specifically provide that a seizure disorder may result in organic or non-organic psychiatric disturbances, including personality disorder.  Accordingly, the Board finds that these VA opinions are outweighed by the other medical opinions of record, many of which are based on expertise in toxicology, psychiatry, and neurology, as well as review of numerous medical articles or treatises concerning the possible effects of toxins and solvents.  

In summary, resolving all reasonable doubt in the Veteran's favor, the weight of the evidence of record establishes that his currently diagnosed acquired psychiatric disorder (including depressive disorder, anxiety disorder, and cognitive disorder), was incurred as a result of service, or as secondary to the service-connected seizure disorder.  Therefore, service connection is warranted for such disability.  

TDIU

A total disability rating may be granted where the schedular rating is less than 100 percent if the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Generally, a percentage threshold must be met to be eligible for a TDIU.  Where there are multiple service-connected disabilities, as in this case, there must be at least one disability rated at 40 percent or more and sufficient additional disabilities to bring the combined overall rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  However, if these threshold criteria are not met, but the evidence reflects that a veteran is unemployable by reason of service-connected disabilities, the case must be submitted to the Director, Compensation and Pension Service, for extra-schedular consideration of a TDIU.  38 C.F.R. § 4.16(b).

In determining unemployability for VA purposes, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Faust v. West, 13 Vet. App. 342 (2000).  To warrant a TDIU, the record must reflect some factor which takes the veteran's case outside the norm of his or her service-connected disabilities.  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough, as a high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  However, a veteran need not show 100 percent unemployability in order to be entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

Additionally, VA regulations provide that rating specialists must bear in mind that, even if the seizures are controlled, an epileptic may find employment and rehabilitation difficult to attain due to employer reluctance to hiring an epileptic.  Where there is a definite history of unemployment, full and complete development should be undertaken to ascertain whether the epilepsy is the determining factor in the inability to obtain employment.  Information should be obtained as to the reason for unemployment, including as to education, occupations prior and subsequent to service, places of employment and reasons for termination, wages received, and number of seizures.  See 38 C.F.R. § 4.124a, Note after "The Epilepsies."

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt shall be resolved in favor of the claimant.  38 U.S.C.A. § 5107.  

In this case, the Veteran was granted SSA disability benefits effective in 1999 primarily based on his seizure disorder and acquired psychiatric disorder.  See February 2000 SSA fully favorable decision.  However, he obtained several additional jobs after that time.  The Veteran was placed on medical leave as of March 31, 2006, and he has not worked since that time.

The Veteran is service-connected for a seizure disorder, which has been assigned an 80 percent disability rating herein for the entire period on appeal.  He is also service-connected for a sinus disorder, which has been continuously rated as noncompensably disabling.  Additionally, the Board has granted service connection for acquired psychiatric disorder herein, although a rating has not yet been established for such disability because this is not under the Board's jurisdiction.  However, based on the 80 percent rating for the seizure disorder, the Veteran meets the percentage threshold criteria for a TDIU for the entire period on appeal.

With respect to employability, the Veteran's last employer reported that he worked 40 hours a week as a lumber inspector from February 2003 until the end of March 2006.  At that time, the Veteran was placed on medical leave due to a letter from his treating neurologist, Dr. Voulters, indicating that he is permanently and chronically disabled and must avoid environmental toxins or other chemicals that could trigger his seizure disorder and asthma problems.  The employer stated that, if they had known the Veteran had seizures when he was first hired, they would not have hired him.  He also stated that there were no current job duties available due to the seizures and safety concerns.  The Veteran was on paid sick leave until the end of August 2006, at which point his employment was officially terminated with this company.  See July 2006 employment information form; Mary 2006 and March 2007 letters from employer.  

In a May 2006 letter, Dr. Voulters indicated that the Veteran's clinical status had worsened over the past several months, with increased headaches and seizure-related symptoms (described as auras, a lot more anxiety and depression, and some cognitive difficulties), as well as respiratory problems.  In a September 2006 form, Dr. Voulters stated that he placed the Veteran in off work status as of March 31, 2006, and that he was severely limited in functional capacity and incapable of minimal or sedentary activity due to ongoing symptoms of headaches, seizure disorder, depression, cognitive impairment, and neck pain.  In January 2009, Dr. Voulters indicated that the Veteran continued to be chronically and permanently disabled and unable to work, stating that he was having breakthrough seizures.  

Significantly, Dr. Cook also opined in March 2007 that the Veteran's seizure disorder and related psychiatric disorders considered alone make him unfit for any gainful employment.  He stated that the Veteran was certainly incapable of performing any regular job on a sustained daily basis.

The Veteran has also provided a detailed history of his prior employment and reasons for termination.  After service but prior to his initial SSA disability determination in February 2000, he worked in a roofing business, which he quit when he almost fell off of a roof due to confusion, dizziness, etc. associated with an aura.  He also did laundry or cleaning at a hotel.  The Veteran worked as a deck hand on river boats, but he had a seizure at work in the engine room after being exposed to fumes, and his employer would not allow him to return due to safety issues.  He also worked as a cable technician, but he reports losing this job for safety reasons after seizure activity.  After being declared disabled by the SSA, the Veteran decided to seek work again in 2001.  He worked in a warehouse at a lumber mill, but he left after being upset from criticism by a manager for being behind, and a second time he was let go because he kept repeating the same mistakes.  He also worked as a day laborer for construction.  The Veteran worked in a gas station or sandwich shop, and he quit in lieu of getting fired for trouble making change and running the cash register.  While working in sales or as a floor clerk at a  large retail store, the Veteran forgot to take his seizure medication before work and had confusion, etc. in the pharmacy area one day.  The Veteran states that he was sent home and then called in to discuss his medications, but he knew they wanted to fire him and did not go back.  As noted above, the Veteran worked continuously as a lumber inspector from 2003 forward until Dr. Voulters declared him disabled, and his employer said that there was no more work available due to the seizure disorder.  

As such, the evidence of record reflects that the Veteran had some difficulties with employment due to his seizure disorder prior to obtaining his position as a lumbar inspector, which was full-time for over four years.  There is no reason to believe that the Veteran's report of the reasons for the termination of his prior positions is inaccurate.  Further, it would be consistent with the acknowledgement in the VA regulation that seizure disorder may cause difficulties with employment due to seizure manifestations or reluctance of employers to hire due to the existence of a seizure disorder.  The evidence of record indicates that the Veteran's seizure disorder increased in severity, and he has not worked since March 31, 2006.  As noted above, the evidence continues to reflect a similar level of severity of seizure disorders through 2011, with increased frequency of major seizures starting in 2010 which do not meet the criteria for a 100 percent schedular rating.

Dr. Voulters indicated that the Veteran has been unemployable since March 31, 2006, due to his seizure disorder and acquired psychiatric disorder for which service connection has been granted herein, as well as due to other conditions.  However, Dr. Cook opined that the seizure disorder and related acquired psychiatric disorder alone render the Veteran unable to maintain substantially gainful employment.  Accordingly, when resolving all reasonable doubt in the Veteran's favor, the evidence of record establishes that he has been unemployable for VA purposes due solely to these service-connected disabilities since March 31, 2006.  

Accordingly, as the Veteran meets the percentage threshold for a TDIU, and he is unemployable for VA purposes due solely to his service-connected seizure disorder and related acquired psychiatric disorder, he is entitled to a TDIU.

The Board has considered whether a claim for special monthly compensation (SMC) has been raised by the record due to the grant of a TDIU, pursuant to the decisions by the Court of Appeals of Veterans' Claims (Court) in Bradley v. Peake, 22 Vet. App. 280 (2008), and Buie v. Shinseki, 24 Vet. App. 242 (2011).  In particular, SMC is payable under 38 U.S.C.A. § 1114(s) where a veteran has a single service-connected disability rated at 100 percent; and (1) has additional service-connected disability or disabilities that are independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involves different anatomical segments or bodily systems; or (2) is permanently housebound by reason of service-connected disability or disabilities.  See 38 C.F.R. § 3.350(i).  The Court held in Bradley that, where a veteran is awarded a TDIU based on a single disability, and also has another service-connected disability rated as 60 percent or more disabling, then there would be no duplicate counting of disabilities in awarding SMC based on the TDIU as satisfying the 100 percent rating threshold.  In Buie, the Court held that a TDIU based on more than one disability does not satisfy the requirement under 38 U.S.C.A. § 1114(s) that a claimant "have a service-connected disability rated as total."  The Court further held that VA's duty to maximize benefits requires VA to assess all of a claimant's disabilities, regardless of the order in which they were service-connected, to determine whether any combination of disabilities establishes entitlement to SMC.

Here, the Veteran has been granted a TDIU based on his seizure disorder and related acquired psychiatric disorder, for which service connection is granted herein.  As such, the TDIU is not based on a single disability.  Moreover, there is no separate disability that is rated as at least 60 percent disabling.  Rather, the only other currently service-connected disability is sinusitis, which is rated as noncompensably disabling.  There is also no indication of record that the Veteran is permanently housebound due to service-connected disabilities.  Therefore, entitlement to SMC under 38 U.S.C.A. § 1114(s) is not raised by the record.  However, the Board notes that SMC may need to be considered in the future if service connection is granted for other disabilities after further development.


ORDER

An initial rating of 80 percent, and no higher, for seizure disorder is granted.

Service connection for chemical or solvent hypersensitivity is denied.

Service connection for an acquired psychiatric disorder (including depressive disorder, anxiety disorder, and cognitive disorder) is granted.

Entitlement to a TDIU is granted for the period beginning March 31, 2006.  


REMAND

Further development is necessary as to the remaining issues on appeal.  Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that the Veteran is afforded every possible consideration.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Specifically, as discussed below, the evidence of record demonstrates recurring headaches, sleep difficulties, and complaints of balance problems and neurological symptoms in the hands and feet.  However, it is unclear whether these are separate disabilities or, rather, are manifestations of the currently service-connected disabilities.  Further, if any of these conditions are separate, then it is unclear whether they are related to service, or to a service-connected disability.  There also appears to pertinent outstanding medical evidence.

As noted above, the Veteran complains of significant headaches occurring after many of his auras or minor seizures, and also of underlying headaches.  In November 1999, Dr. Voulters noted that the Veteran has significant vascular headaches syndrome, and that abnormal smells trigger sensations consistent with auras of complex partial seizure disorder and significant headaches.  In May 2006, Dr. Lawson diagnosed "classic migraine headaches," but he stated that this symptomatology may also be mimicked by either frontal or parietal lobe seizures.  In March 2007, Dr. Cook opined that the Veteran's frequent auras with headaches etc. are actually seizure activity.  As such, the nature and causation is unclear.

With respect to sleep difficulties, the Veteran has claimed insomnia and sleep apnea.  Service treatment records document difficulties falling asleep in July 1994, as well as feeling anxious.  In March 2001, the Veteran also reported difficulty staying asleep, stating that he has jerking movements during sleep and a lapse in breathing, and he wakes up tired.  He also stated that this began during service.  Dr. Callendar diagnosed "probable" sleep apnea at that time.  The June 2007 VA examiner noted the Veteran's sleep complaints and indicated that there was no diagnosis yet, and more testing was needed.  Thereafter, the Veteran underwent a sleep study in October and November 2007 and was diagnosed with sleep apnea.  However, there is no clear etiological opinion with respect to the cause of the Veteran's sleep apnea or insomnia.  The Board notes that chronic sleep impairment may be a manifestation of a mental health disorder, as contemplated by the VA's General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  Further, an article from the Journal of Occupational Medicine (JOM) indicates a possible relationship between sleep apnea and chronic toxic exposure.  Several private providers have also opined that all of the Veteran's current conditions, without specifying which exact conditions, are related to his toxin exposure during service. However, the current evidence is not sufficient to establish service connection.

Additionally, concerning the claimed vestibulopathy or balance problems, there is some evidence of dizziness or lightheadedness during service (diagnosed as gastritis, otitis media, or upper respiratory infection), and several falls during service.  In March 2001, the Veteran reported to Dr. Callendar that he got dizzy and clumsy when he was around paint fumes during service, that these physical symptoms got better during his 6-month cruise without painting, and that they returned when he was exposed again.  He further reported imbalance problems, in that he is accident-prone, that began after his solvent exposure.  In a November 2006 VA neurological consult, the Veteran's mother described problems with balance.  In March 2007, the Veteran testified that if he closes his eyes and stands with his feet together during testing then he almost falls.  He believes this related to the seizure disorder because the same part of the brain is used for coordination.  As noted above, VA regulations recognize that psychomotor epilepsy may involve fumbling.  See 38 C.F.R. § 4.122.  Further, the June 2007 VA examiner opined that the Veteran's diagnosed vestibulopathy was at least as likely as not related to solvent exposure.  However, this was only based on the Veteran's reported diagnosis, with no testing done to establish the existence of such condition.  There was also no rationale provided.  As such, further development is necessary.

With respect to the two issues of peripheral neuropathy in the upper and lower extremities, it is not clear whether the Veteran actually has such conditions.  The Veteran primarily complains of pain in the hands, difficulty picking up small objects, and a history of dropping items.  He also complains of symptoms in the bottom of his feet, which cause problems standing for long periods or wearing shoes.  There are some notations of generalized aching and pain in the legs in the service treatment records.  The Board notes that there are some notations of peripheral neuropathy in post-service records, including in a November 2006 VA neurological consult.  Additionally, the March 2004 VA examiner noted that neurological problems including peripheral neuropathy could result from solvent neurotoxicity and could be chronic, usually after years of low level exposure, although the examiner opined that the Veteran's current symptoms were more likely due to polysubstance abuse and high risk lifestyle.  There is also evidence in the MSDS sheets that chronic to solvents can result in permanent brain damage and nervous system damage.  Similarly, documents from NIOSH indicate that the effects of solvent exposure can include chronic changes in peripheral nerve function that persist for months to years after the cessation of exposure.  However, the June 2007 VA examiner noted that there was no evidence on clinical examination of peripheral neuropathy in the upper or lower extremities.  Additionally, it is unclear whether any such conditions are merely a manifestation of the seizure disorder.

Furthermore, there is no medical evidence of record with respect to these conditions since November 2007.  There also appear to be outstanding records pertaining to the Veteran's disability benefits from the SSA, including but not limited to the records associated with the reported reinstatement of benefits in 2007.  As such, the Veteran should be requested to identify any pertinent, outstanding VA or private treatment records, specifically to include any records since November 2007.  Thereafter, appropriate efforts should be made to obtain any such records, as well as any decisions or records from the SSA.  

After all identified, available records have been obtained and associated with the claims file, the Veteran should be afforded the appropriate VA examination(s) to determine the nature and etiology of his claimed conditions.  The examiner(s) should indicate whether each condition is a manifestation of a service-connected disability or is a separate condition.  For any separate condition, the examiner(s) should offer an opinion as to whether it is secondary to any service-connected disability, or is otherwise related to service, to include the solvent exposure.  All evidence of record should be considered, including but not limited to the service records, medical literature, and prior VA and private medical opinions.

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify any outstanding treatment records pertaining to his claimed disabilities, specifically to include any records dated since November 2007, and to complete an authorization form (VA Form 21-4142) for each non-VA provider.  Thereafter, request copies of any VA treatment records dated from November 2007, and any outstanding non-VA records for which the authorizations are received.  

2.  Request copies of any decisions and medical records associated with the Veteran's SSA disability benefits, to include the initial claim and all subsequent claims, specifically to include the 2007 reinstatement.

3.  All requests and all responses for the above-described records, including negative responses, should be documented, and all records received must be associated with the claims file.  If any identified records cannot be obtained after making appropriate efforts, the Veteran must be notified of the missing records, as well as the efforts taken and any further efforts that will be made by VA to obtain such evidence.  The Veteran should also be allowed an appropriate time to provide any such records.

4.  Thereafter, schedule the Veteran for the appropriate VA examination(s), including but not necessarily limited to a VA neurology examination, to determine the nature and etiology of his claimed conditions.  The entire claims file and a copy of this remand should be made available to each examiner for review, and such review should be noted in each report.  All necessary tests and studies should be conducted.  Each examiner should respond to the following, as appropriate:

(a)  Identify the currently diagnosed conditions based on examination (with any necessary testing) of the Veteran and review of pertinent lay and medical evidence.  In particular: 
      
(i)  Does the Veteran have sleep apnea and/or insomnia?  Are these two conditions related to each other? 

(ii)  Does the Veteran have vestibulopathy or balance problems?

(iii)  Does the Veteran have peripheral neuropathy of the upper or lower extremities, and specifically with symptomatology in the hands or feet?

(iv)  Does the Veteran have vascular (or migraine) headaches? 

(b)  For any currently diagnosed condition, is such condition a manifestation or symptom of the service-connected seizure disorder, or the service-connected acquired psychiatric disorder (including depressive disorder, anxiety disorder, and cognitive disorder)?  Or rather, is the condition separate and distinct from the service-connected seizure disorder and acquired psychiatric disorder?  

(c)  For any condition that is a separate and distinct disability, please state whether it is at least as likely as not (probability of 50 percent or more) that such disability was proximately caused or worsened beyond its normal progression (aggravated) by any service-connected disability, to include the seizure disorder or acquired psychiatric disorder.

(d)  For any disability that is not secondary to a service-connected disability, please state whether it is at least as likely as not (probability of 50 percent or more) that such disability was incurred or aggravated by military service, to include overexposure to toxins or solvents.

(e)  In responding to each of the above questions, the examiner(s) should consider all lay and medical evidence of record, including but not limited to the prior VA and private medical opinions, literature concerning toxins and seizure disorders, and VA regulations concerning epilepsy.  If any opinion cannot be offered without resorting to speculation, please indicate such in the report and explain why a non-speculative opinion cannot be offered.  

5.  After completing any further development as may be indicated by any response received, readjudicate the merits of the service connection claims based on all lay and medical evidence of record.  If the claims remain denied, issue a supplemental statement of the case (SSOC) to the Veteran and his attorney, which addresses all relevant law and all evidence associated with the claims file since the last SSOC.  Allow an appropriate period of time for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose of the examination requested in this REMAND is to obtain information and/or evidence which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655 (2011), failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


